FILED
                                                                     AUGUST 18, 2020
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )         No. 36782-7-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
JOHN BRADLEY RAYMOND,                         )         UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       KORSMO, A.C.J. — John Raymond appeals from a conviction for attempting to

elude, arguing that the evidence was insufficient and that the court erred in declining to

give a definitional instruction. We affirm the conviction.

                                          FACTS

       The charge arose after an exceptionally brief midnight pursuit in Yakima County.

Deputy Justin Paganelli was working traffic patrol, travelling south on North Wenas

Road operating his radar. An oncoming northbound vehicle approached him at 78 m.p.h.

in a 40 m.p.h. zone. He turned on his overhead lights and then turned his car in pursuit of

the speeding vehicle, which appeared to increase its speed. The radar continued to show

78 m.p.h. before the deputy estimated the speeder reached 100 m.p.h. on a straight stretch

of road.
No. 36782-7-III
State v. Raymond


       The deputy testified that there were numerous places where the vehicle could have

safely pulled over. The pursuit, which lasted 26 seconds, ended when the speeder braked

suddenly and skidded sideways into a driveway, nearly hitting a fence. The driver turned

off his lights and continued driving up the driveway before stopping. The deputy

followed and arrested the driver, John Raymond.

       Mr. Raymond testified in his own defense that he drove to see how fast his Chevy

Malibu could go. He topped out at 130 m.p.h. that night, but had slowed down before he

encountered the officer. He did not see the officer’s lights until he was in his driveway.

       The defense sought an instruction defining the word “immediately.” The court

declined to give the instruction, reasoning that it was not relevant to the defendant’s

theory of the case. The defense argued the case to the jury based on Mr. Raymond’s

testimony that he did not know the officer was pursuing him. The jury, nonetheless,

convicted him of eluding a pursuing police vehicle. The court imposed a standard range

sentence of 15 days.

       Mr. Raymond timely appealed to this court. A panel considered his case without

hearing argument.

                                         ANALYSIS

       Mr. Raymond argues that the evidence was insufficient to support the jury’s

verdict and that the trial court erred by failing to give his proposed instruction. We

address the contentions in that order.

                                              2
No. 36782-7-III
State v. Raymond


       Sufficiency of the Evidence

       Mr. Raymond contends that the prosecution failed to establish that he drove in a

reckless manner or that he failed to immediately stop the vehicle. Properly viewed, the

evidence permitted the jury to find those elements.

       Review of this contention is in accord with long settled standards. Evidence is

sufficient to support a verdict if the trier-of-fact has a factual basis for finding each

element of the offense proved beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); State v. Green, 94 Wash. 2d 216, 221-

222, 616 P.2d 628 (1980). The evidence is viewed in the light most favorable to the

prosecution. Green, 94 Wash. 2d at 221. Appellate courts defer to the trier-of-fact on

issues of conflicting testimony, credibility of witnesses, and the persuasiveness of the

evidence. State v. Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850 (1990).

       The crime of eluding is defined in RCW 46.61.024(1):

       Any driver of a motor vehicle who willfully fails or refuses to immediately
       bring his or her vehicle to a stop and who drives his or her vehicle in a
       reckless manner while attempting to elude a pursuing police vehicle, after
       being given a visual or audible signal to bring the vehicle to a stop, shall be
       guilty of a class C felony. The signal given by the police officer may be by
       hand, voice, emergency light, or siren. The officer giving such a signal
       shall be in uniform and the vehicle shall be equipped with lights and sirens.

(Emphasis added.)

       “To operate a motor vehicle in a reckless manner means to drive in a rash or

heedless manner, indifferent to the consequences.” Clerk’s Papers at 14.

                                               3
No. 36782-7-III
State v. Raymond


       Emphasizing that speed alone cannot constitute reckless driving and that the

incident was over so rapidly, Mr. Raymond contends that the State did not prove its case.

He overly simplifies the facts.

       The incident took place in the middle of a dark night on a winding, rural road with

a 40 m.p.h. speed limit. There were various curves that required vehicles to slow, as well

as other roads connecting to North Wenas Road. There also were places to pull over and

stop safely. Mr. Raymond also had to make a hard stop and turn to enter his driveway,

sliding as he did so. A jury could conclude that traveling at nearly double the speed limit

under those conditions constituted driving in a reckless manner.

       Similarly, there was evidence that there were places that Mr. Raymond safely

could have pulled over and stopped in response to the deputy’s signal to do so. Although

his trial defense was that he did not know that he needed to stop, he now argues that the

State failed to prove that he was capable of stopping sooner than his slide into his own

driveway. There was no need to prove more than what the State did prove—that there

were locations where a driver could have pulled off the road prior to where Mr. Raymond

did so. The State’s obligation in this regard is not governed by how out of control the

driver was.

       The evidence permitted the jury to conclude that the mad midnight dash

constituted an effort to evade the officer. It was sufficient to allow the jury to conclude

Mr. Raymond was attempting to elude Deputy Paganelli.

                                              4
No. 36782-7-III
State v. Raymond


       Immediately Instruction

       Mr. Raymond also argues that the trial court erred in refusing to define the word

“immediately” for the jury. The trial court correctly concluded that the instruction was

not necessary.

       Long-standing principles govern our review of jury instruction questions. Trial

courts have an obligation to provide instructions that correctly state the law, are not

misleading, and allow the parties to argue their respective theories of the case. State v.

Dana, 73 Wash. 2d 533, 536-537, 439 P.2d 403 (1968). The instructions must set forth the

elements of the crimes that are before the jury. State v. Allen, 101 Wash. 2d 355, 358, 678
P.2d 798 (1984). There is no need to define those elements that are commonly

understood. Id. However, when the elements have technical definitions, the definitional

instruction must be given when requested. Id. at 358, 361-362. Ordinary words and self-

explanatory ones need not be defined. State v. Brown, 132 Wash. 2d 529, 611-612, 940
P.2d 546 (1997). Typically, courts are afforded broad discretion in the wording of jury

instructions. Petersen v. State, 100 Wash. 2d 421, 440-41, 671 P.2d 230 (1983).

       The word “immediately” is not a technical term that requires a definition; it means

stopping as soon as possible. State v. Sherman, 98 Wash. 2d 53, 57, 653 P.2d 612 (1982).

Similarly, the term “immediate flight” is self-explanatory and does not need an instruction.

Brown, 132 Wash. 2d at 612-613. Nothing about the word “immediate” requires judicial

explanation.

                                               5
No. 36782-7-III
State v. Raymond


       In addition, the absence of the instruction was of no moment to the defense of this

case. Mr. Raymond testified that he did not know the deputy was signaling him to stop.

The timeliness of his stopping was irrelevant to this case where both sides agreed that Mr.

Raymond did not stop as a result of the deputy signaling to do so. The trial court correctly

determined that the definition was unnecessary.

       The court did not err in rejecting the proposed instruction.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                               _________________________________
                                                       Korsmo, A.C.J.

WE CONCUR:


_________________________________
      Fearing, J.


_________________________________
      Lawrence-Berrey, J.




                                              6